Exhibit 10.1

PROMISSORY NOTE

          $ 50,000.00    
April 6, 2017
Miami, FL

FOR VALUE RECEIVED, the undersigned, Non-Invasive Monitoring Systems, Inc., a
Florida corporation with its principal place of business at 4400 Biscayne Blvd.,
Miami, FL 33137 (“Maker”), promises to pay to the order of Frost Gamma
Investments Trust of 4400 Biscayne Blvd., 15th Floor Miami, FL 33137 (“Payee”),
at such place as may be designated in writing by Payee, the principal sum of
FIFTY THOUSAND AND 00/XX ($50,000.00) (this “Note”).

1. The principal amount of the loan evidenced hereby, together with any accrued
and unpaid interest, and any and all unpaid costs, fees and expenses accrued,
shall be due and payable on July 31, 2017 (the “Maturity Date”).

2. All amounts outstanding from time to time hereunder shall bear interest at
the rate of eleven percent (11%) per annum until such amounts are paid.

3. This Note may be prepaid in whole or in part without penalty or premium. All
payments of principal shall be made in lawful money of the United States which
shall be legal tender in payment of all debts, public and private, at the time
of payment.

4. The Maker agrees to pay all costs of collection incurred in enforcing this
Note, including attorneys’ fees and costs at both trial and appellate levels and
in any bankruptcy action. In the event any legal proceedings are instituted in
connection with, or for the enforcement of, this Note, Payee shall be entitled
to recover its costs of suit, including attorneys’ fees and costs, at both trial
and appellate levels and in any bankruptcy action.

5. Each maker, endorser and guarantor or any person, firm or corporation
becoming liable under this Note hereby consents to any extension or renewal of
this Note or any part hereof, without notice, and agrees that they will remain
liable under this Note during any extension or renewal hereof, until the debts
represented hereby are paid in full.

6. All persons now or at any time liable for payment of this Note hereby waive
presentment, protest, notice of protest and dishonor. The Maker expressly
consents to any extension or renewal, in whole or in part, and all delays in
time of payment or other performance which Payee may grant at any time and from
time to time without limitation and without any notice or further consent of the
undersigned. The remedies of Payee as provided herein shall be cumulative and
concurrent and may be pursued singularly, successively or together, at the sole
discretion of Payee, and may be exercised as often as the occasion therefor
shall arise.

7. This Note is to be governed by and construed in accordance with the
applicable laws of the State of Florida. Any action brought upon the enforcement
of this Note is hereby authorized to be instituted and prosecuted in the state
and federal courts located in Miami-Dade County, Florida, at the election of
Payee.

8. This Note may not be changed orally, but only by an agreement in writing,
signed by the party against whom enforcement of any waiver, change, modification
or discharge is sought. This Note shall not be assignable or transferable by
Maker without the express written consent of Payee.

9. No delay on the part of Payee in exercising any right or remedy hereunder
shall operate as a waiver of such right or remedy. No single or partial exercise
of a right or remedy shall preclude other or further exercise of that or any
other right or remedy. The failure of Payee to insist upon strict performance of
any term of this Note, or to exercise any right or remedy hereunder, shall not
be construed as a waiver or relinquishment by the Payee for the future use of
that term, right or remedy. No waiver of any right of the Payee is effective
unless in writing executed by the Payee.

10. The unenforceability or invalidity of any provision of this Note as to any
person or circumstances shall not render that provision or those provisions
unenforceable or invalid as to any other provisions or circumstances, and all
provisions hereof, in all other respects, shall remain valid and enforceable.

IN WITNESS WHEREOF, the undersigned has executed this Note on the date specified
below.

DATE: APRIL 6, 2017

MAKER:

NON-INVASIVE MONITORING SYSTEMS, INC.

By:       /s/ James J. Martin
Name: James J. Martin
Its: Chief Financial Officer




